UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UNITED STATES OF AMERICA,

V. CASE NO. 8:89-CR-4-T-17TGW

JEFFREY EUGENE LEE.

 

ORDER
This cause is before the Court on:

Dkt. 1133 Motion for Reduction of Sentence Pursuant to
Section 404(b) of the First Step Act of 2018

Dkt.1135 | Motion Requesting that Federal Defender File a
Motion Requesting U.S. Probation to File a First
Step Memorandum

Dkt. 1136 Motion to Proceed Pro Se

The Federal Defender’s Office was appointed to represent Defendant
Jeffrey Eugene Lee. (Dkt. 1134). The Federal Defender’s Office filed an
Unopposed Motion to Withdraw after conferring with Defendant Lee, and

Defendant Lee has moved to proceed pro se.

The Unopposed Motion to Withdraw was granted. (Dkt. 1140). The
Court therefore grants Defendant Lee’s Motion to Proceed Pro Se. (Dkt. 1136)
Because the Federal Defender is no longer representing Defendant Lee, and a
First Step Memorandum has been filed, Defendant Lee’s Motion Requesting the
Federal Defender to File a Motion Requesting U.S. Probation to file a First Step

Memorandum (Dkt. 1135) is denied as moot.
Case No. 8:89-CR-4-T-17T GW

After consideration, the Court directs the Government to respond to
Defendant Lee’s Pro Se Motion to Reduce Sentence Pursuant to
Section 404(b) of the First Step Act within thirty days. Accordingly, it is

ORDERED that Defendant Jeffrey Eugene Lee’s Motion to Proceed
Pro Se (Dkt. 1136) is granted; Defendant Jeffrey Eugene Lee’s Motion Requesting
that the Federal Defendant File a Motion Requesting U.S. Probation to File a First
Step Memorandum (Dkt. 1135) is denied as moot. It is further

ORDERED that the Government shall file a response to Defendant Lee’s
pro se Motion to Reduce Sentence Pursuant to Section 404(b) of the First

Step Act within thirty days.

DONE and ORDERED in Chambers in Tampa, Florida on this /epay of
June, 2019.

oo i=

a giro eZLEI
United States l—

Copies to: -

 

AUSA Michael Gordon
Pro Se Defendant:

Jeffrey Eugene Lee

Register # 42287-019

Federal Correctional Complex USP-2
P.O. Box 1034

Coleman, FL 33521
